CONBOY, J.,
dissenting. Because I would find the evidence presented by the State insufficient to establish risk of serious bodily injury, I respectfully dissent.
A person is guilty of criminal restraint if he “knowingly confines another unlawfully in circumstances exposing him to risk of serious bodily injury.” RSA 633:2,1 (2007). In dispute is the meaning of the word “risk,” which is not defined by statute. The State urges us to adopt the dictionary definition of “risk,” which is “the possibility of loss, injury, disadvantage, or destruction.” Webster’s Third New International Dictionary 1961 (unabridged ed. 2002). But even accepting the State’s position, the issue centers on the degree of “possibility” necessary to constitute “risk of serious bodily injury.” In the State’s view, presumably any possibility, however remote, would constitute such a risk.
The State argues that because Greenstreet was elderly and had difficulty standing up from a seated position without the use of her hands, the defendant’s action in binding her hands while she was seated created a risk that, if Greenstreet tried to stand up with her hands bound, she might suffer severe injury or protracted bodily impairment. To read the criminal restraint statute so broadly, however, effectively eliminates the distinction between felony criminal restraint and misdemeanor false imprisonment. To the extent that any possibility of serious bodily injury, however remote, is sufficient to establish the required risk, then any conduct constituting misdemeanor false imprisonment arguably could be elevated to felony criminal restraint by simply positing a scenario under which the victim might have suffered serious bodily injury as a result of the unlawful confinement.
Here, the State apparently relies upon an attenuated string of possibilities. First, after her hands were bound, Greenstreet might have attempted to stand up from her seated position. Then, she might have had difficulty standing up due to her inability to use her hands. The difficulty she had standing up might have then caused her to fall in a manner that might have caused injury. Finally, the resulting injury might have constituted “serious bodily injury” as defined by statute — that is, “severe, permanent or protracted loss of or impairment to the health or of the function of any part of the body.” RSA 625:11, VI (2007). Given this string of possibilities, it is *464perhaps telling that the State did not articulate, either in its brief or when pressed at oral argument, precisely how the risk of serious bodily injury was created by the defendant’s conduct. Because, in my view, the jury necessarily engaged in speculation in reaching its verdict, I would reverse the conviction for felony criminal restraint.